Case 1:20-cv-20966-CMA Document 93 Entered on FLSD Docket 03/23/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-20966-CIV-ALTONAGA/Goodman

  FLORIDA BEAUTY FLORA INC.,

         Plaintiff,
  v.

  PRO INTERMODAL L.L.C., et al.,

        Defendants.
  ________________________________/

                                               ORDER

         THIS CAUSE came before the Court on Defendants, Pro Intermodal L.L.C., Pro Cold

  Storage, Inc., Victor Veliz, and Gustavo Perez’s Motion to Bifurcate Trial [ECF No. 92], filed on

  March 23, 2021. Defendants request bifurcation on the issue of Plaintiff’s disgorgement theory of

  recovery. (See generally Mot.).

         Federal Rule of Civil Procedure 42(b) provides “[f]or convenience, to avoid prejudice, or

  to expedite and economize, the court may order a separate trial of one or more separate issues,

  claims, crossclaims, counterclaims, or third-party claims.” Fed. R. Civ. P. 42(b) (alteration added).

  Plaintiff and Defendants have until April 12, 2021, to complete discovery and pretrial motions are

  due by April 20, 2021. (See Dec. 22, 2020 Order [ECF No. 72] 3). At this time, while discovery

  is ongoing and dispositive motions may still be filed, Defendants’ Motion is premature and denied.

  Accordingly, it is

         ORDERED AND ADJUDGED that Defendants, Pro Intermodal L.L.C., Pro Cold

  Storage, Inc., Victor Veliz, and Gustavo Perez’s Motion to Bifurcate Trial [ECF No. 92] is

  DENIED without prejudice with leave to renew at the close of discovery and after dispositive

  motion(s) are ruled on, but no later than the deadline for motions in limine.
Case 1:20-cv-20966-CMA Document 93 Entered on FLSD Docket 03/23/2021 Page 2 of 2

                                          CASE NO. 20-20966-CIV-ALTONAGA/Goodman


          DONE AND ORDERED in Miami, Florida, this 23rd day of March, 2021.



                                                  _________________________________
                                                  CECILIA M. ALTONAGA
                                                  UNITED STATES DISTRICT JUDGE
  cc: counsel of record




                                            2
